Citation Nr: 0519575	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  05-15 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a waiver of recovery of the overpayment of 
Department of Veterans Affairs disability pension benefits in 
the amount of $2,127.00.  

2.  Whether an overpayment of Department of Veterans Affairs 
disability pension benefits was properly created and 
calculated.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel



INTRODUCTION

The veteran-appellant served on active duty from March 1941 
to January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 administrative decision 
of the Department of Veterans Affairs (VA), St. Louis, 
Missouri, Regional Office (RO), and a June 2004 waiver 
decision of the Committee on Waivers and Compromises 
(Committee) at the RO.  The August 2000 decision of the RO 
recognized the creation of an overpayment of pension against 
the veteran in the amount of $6,184.00.  The June 2004 
Committee decision denied the veteran's request for a waiver 
of recovery of a pension overpayment in the amount of 
$2,217.00.  The case is ready for appellate review.  

In June 2005, the veteran's representative filed a Motion for 
Advancement on the Docket on behalf of the veteran.  In July 
2005, a Deputy Vice Chairman at the Board granted the 
veteran's motion, and the case was advanced on the docket.  

In April 2004, the veteran filed a claim of entitlement to 
service connection for residuals of asbestos exposure.  That 
claim has not been addressed and is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO and the Committee via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

According to the April 2005 statement of the case, the income 
information that was used in the creation of the overpayment 
in question was obtained from an Income Verification Match 
(IVM) with the Internal Revenue Service.  Generally, when 
information that is obtained through an IVM, that information 
is restricted, and its specifics are not included in the 
veteran's claims folder.  Instead, an IVM folder is created 
and that folder becomes the subject of special handling in 
the adjudication process.  The information contained in the 
IVM folder can be critical to the disposition of a waiver 
case, particularly when, as in the instant case, there is a 
challenge to the validity of the creation of the overpayment.  
The IVM folder, and the information contained therein has not 
been made available to the Board for appellate review of the 
veteran's claims.  It is necessary that it be made available 
prior to further appellate review.  

Secondly, in July 2003, the veteran requested an audit of his 
disability pension account from March 1998 to the present.  
In August 2003, the RO directed a letter to the veteran and 
explained that an audit could not be performed at that time 
because the veteran's claims file was not available.  It was 
requested that the veteran provide specific information as to 
why he was requesting the audit, and what information he was 
seeking.  

Essentially, from an accounting standpoint, the exact basis 
of the overpayment or overpayments in question is unclear 
from the record.  It appears that the amount that is the 
subject of the challenge to the creation of the overpayment 
either is separate and distinct from, or overlaps, the 
overpayment that is the subject of the veteran's waiver 
request.  The Board believes that a determination of the 
exact amount of the overpayments in question and an 
accounting of how they were derived is essential to the 
proper disposition of this appeal.  In the audit and 
accounting, an effort should be made to define and 
distinguish whether there are separate overpayments at issue.  

In Schaper v. Derwinski, 1 Vet. App. 430 (1991), it was held 
that when the validity of a debt is challenged by a veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  In the instant 
case, the information derived from the IVM folder and the 
requested audit may helpful to the proper disposition of the 
waiver request as well as the challenge to the validity of 
the creation of the overpayment debt.

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The AMC, with assistance from the RO 
and the Committee, should prepare a 
written audit explaining how the pension 
overpayment was calculated.  The audit 
should clearly indicate amounts paid to 
the veteran and dates of the payments, as 
well as the amounts which should have 
been paid to him.  It should be defined 
in the audit whether, and if so what part 
of, the overpayment is the subject of the 
validity challenge, and whether it is 
separate and distinct from, or overlaps, 
the overpayment that is the subject of 
the veteran's waiver request.  The 
accounting should be provided to the 
veteran and a copy should be associated 
with the claims file.

3.  The AMC, with assistance from the RO 
and the Committee, should associate with 
the claims file the IVM file, in 
accordance with appropriate procedures.  

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  The Board errs as a matter of 
law when it fails to ensure compliance, 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the AMC, through the 
Committee and the RO, should readjudicate 
the issues of whether the creation of the 
overpayment was proper, and the claim of 
entitlement to a waiver of recovery of a 
pension overpayment.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case - along with the IVM folder - 
should be returned to the Board for final appellate review, 
if in order.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.  No action is required of 
the veteran until he is notified by the VBA AMC.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


